Case 9:18-cv-81589-DMM Document 60 Entered on FLSD Docket 05/06/2019 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                        CASE NO .18-81589-CV-M IDDLEBROO KS

  H OM EAW AY .COM ,IN C .

         Plaintiff,



  PA LM BEA CH COU N TY S

         Defendant.


   M RBN B ,lN C .,

          Plaintiff,



   PA LM BEA CH COU N TY ,

          Defendant.
                                     /

                                          ORDER

          THIS CAUSE comesbeforetheCourtupontheParties'JointStatusReport(DE 59),filed
   M ay3,2019.In theirJointStatusReporqthePartiesreportedthestatusoftheam endm entprocess

   to OrdinanceNo.2018-024 (theliordinance''). According to the JointStatusReporq the Pnlm
   Beach County Board of County Comm issioners has two m eetings scheduled at which the
   Ordinanceamenclmentswillbediscussed:oneon June4,2019andoneon Jtme 18,2019.W hether

   the Jtme 18 m eeting takesplace,however,iscontingenton thediscussionsthatoccttrattheJune

   4 m eeting.
          Itis hereby ORDERED AND ADJUDGED thatthe Parties shallFILE a JointStatus

   Reporton or by June 21,2019,informing the Courtofthe stam s ofthe nm endm entprocess,
Case 9:18-cv-81589-DMM Document 60 Entered on FLSD Docket 05/06/2019 Page 2 of 2



  including whether the Jtme 18, 2019 m eeting of the Palm Beach County Board of Cotmty

  Com m issionerstook place and,ifso,w hatresulted.

        SIGNED in Chambersin W estPalm Beach, Florida,this          day   ay,2019.


                                                           rr
                                                                .                         'A



                                                      D     D M .M IDDLEBROOKS
                                                      UNITED STATES DISTRJCT JUDGE
  Cc:   Cotmselofrecord
